UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6717


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD L. FULTON, a/k/a Brandon B. Washington, a/k/a Kevin, a/k/a Kev,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. James P. Jones, District Judge. (5:01-cr-30075-JPJ-1)


Submitted: October 25, 2019                                   Decided: November 6, 2019


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, Lisa M. Lorish, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charlottesville, Virginia,
for Appellant. Thomas Cullen, United States Attorney, Kate Rumsey, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard L. Fulton appeals the district court’s order denying his motion for reduction

of sentence, pursuant to 18 U.S.C. § 3582 (2012). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Fulton v. United States, No. 5:01-cr-30075-JPJ-1 (W.D.Va. May 1, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2